CAYTON, Chief Judge.
This was a suit for the return of the purchase price of a used electric typewriter, which plaintiff charged was defective. The trial judge found “that there was no defect in the typewriter at the time it was sold by the defendant to the plaintiff, and that the defendant had not breached the said contract of sale, or any of the warranties which attended said sale.”
Appellant presents his claims of error in a number of ways. But the decisive feature of the case is that there was ample evidence to support the judge’s findings of fact. Plaintiff testified that the machine did not type properly. But defendant’s testimony was that the machine had no defects when it was sold, and that when plaintiff put in a request for servicing it was found that the only thing the machine needed was to have the ribbon installed properly; that this was done without using any tools, and that no repairs of any kind were necessary. The machine was produced at the trial and its operation was demonstrated, apparently to the satisfaction of the judge.
The record shows no ground for reversal.
Affirmed.